NOT FOR PUBLICATION


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                    CAMDEN VICINAGE


                                                   :
 Jane DOE 3,                                       :
                                                   :
                    Plaintiff,                     :         Civil No. 17-13793 (RBK/JS)
          v.                                       :
                                                   :         OPINION
 THE BOARD OF EDUCATION OF THE                     :
 VOCATIONAL-TECHNICAL SCHOOL                       :
 DISTRICT IN THE COUNTY OF                         :
 GLOUCESTER; GLOUCESTER COUNTY                     :
 INSTITUTE OF TECHNOLOGY and Adam                  :
 MAYR                                              :
               Defendants.                         :
                                                   :

KUGLER, United States District Judge:


THIS MATTER comes before the Court upon the motion for partial summary judgment of

Gloucester County Institute of Technology (“GCIT”) and the Board of Education of the

Vocational Technical School District in The County of Gloucester (“the Board”) (collectively

“Defendants”) seeking to dismiss Count Four of Plaintiff’s Amended Complaint for failure to

provide Notice of Tort Claim pursuant to N.J.S.A. 59:1–1, et seq. (Doc. No. 37.) Count Four

claims that GCIT and the Board acted negligently in hiring and supervising Adam Mayr in his

role as teacher at GCIT. Further, the Complaint alleges that Mayr sexually harassed students,

including Plaintiff Jane Doe 3, over a period of several years before being arrested on March 13,

2015. Plaintiff opposes this motion for summary judgment and, alternatively, seeks leave to file

a late notice of the Count Four negligence claim pursuant to N.J.S.A. 59:8–9. (Doc. No. 43).
        For the reasons set forth below, GCIT and the Board’s motion for partial summary

judgment (Doc. No. 37) is GRANTED as to Count Four, and Plaintiff’s cross motion to file a

late claim (Doc. No. 43) is DENIED.

   I.      BACKGROUND

        The facts of this case have been previously discussed by the Court in its July 2, 2018

Opinion. See Doe 3 v. Board of Education of Vocational-Technical School District in County of

Gloucester, 2018 WL 3218692 (D.N.J. July 2, 2018).

        To briefly review, this case is about a teacher that used a hidden camera to film sexually

explicit videos of his high school students at Gloucester County Institute of Technology

(“GCIT”). Amended Complaint (“Compl.”) [Doc. No. 3] at 3. GCIT is a technical high school

that receives federal funding and is overseen by a Board of Education (“the Board”). Id. at 2.

The Board oversees the school’s hiring practices and supervision policies. Id.

        In 2002, GCIT hired Adam Mayr as a teacher and coach. Id. He was employed and

supervised by GCIT and the Board from 2002 through March 13, 2015, when he was arrested

and charged with numerous crimes for videotaping and photographing female students without

their knowledge. Id. at 2–3. Mayr’s conduct allegedly went beyond hidden videos and rose to

the level of overt harassment. Such harassment included the touching of female students,

degrading them verbally, and suggesting that females would receive preferential treatment if they

acquiesced to his harassment. Id. at 4–5. Each of the instances occurred on GCIT’s campus. Id.

Mayr not only conducted himself without reprimand from the Board, but he used GCIT’s

computers, computer networks, and equipment to use and store his sexually explicit videos. Id.
       Plaintiff Jane Doe 3 filed the instant lawsuit against Defendants on January 12, 2018.

Plaintiff alleges, among other things, that GCIT and the Board engaged in reckless, intentional,

and negligent conduct (Count Four). Id. Defendants responded by answer and filed a motion to

dismiss on February 27, 2018. Def. Motion to Dismiss (Doc. No. 7). The answer asserted

various defenses, including Plaintiff’s failure to satisfy the notice requirement of the New Jersey

Tort Claims Act. Defs. Answer [Doc. No. 8] at 11. The Court granted Defendants’ motion in

part and dismissed claims of intentional and reckless misconduct. See Doe 3, 2018 WL

3218692. The Court, however, permitted Count Four to survive on a theory of negligent hiring

and supervision. Id. The Court also permitted Plaintiff leave to amend the Complaint, “find[ing]

that Plaintiff may be able to cure the pleading deficiencies identified . . .” Id. at *4. The Court

further explained, “The Torts Claims Act (“TCA”) governs tort claims against public entities of

the State of New Jersey.” Id. at *5.

       GCIT and the Board now motion for partial summary judgment against Count Four,

Plaintiff’s remaining negligence claim. Defs.’ Motion for Partial Summary Judgment (“Defs.’

Motion”) [Doc. No. 37]. Specifically, Defendants argue, as they asserted in their Answer, that

Plaintiff has failed to timely serve a notice of claim pursuant to the New Jersey Tort Claims Act

(“TCA”). Id. at 4 (citing N.J.S.A. 59:8–3). Because Jane Doe 3, Mayr’s student between 2008

and 2015, was a minor at the time of the alleged misconduct, Plaintiff had ninety (90) days after

reaching the age of majority, or until September 17, 2018, to file a notice of claim pursuant to the

TCA. Id. (citing N.J.S.A. 59:8:8, et seq.) Defendants argue that Plaintiff failed to file the

required claim and is therefore barred from bringing the Count Four negligence claims against

GCIT and the Board. Defs.’ Motion at 1.
         Plaintiff makes four arguments in opposition to Defendants’ motion. See Plaintiff’s Brief

in Opposition (“Pl.’s Opp. Br.”) [Doc. No. 42]. First, Plaintiff’s counsel claims that he issued

notice. Id. Specifically, he submitted a March 2015 letter from GCIT’s principle James H.

Dundee, Jr. to GCIT Superintendent Michael C. Dicken. This letter detailed Mayr’s misconduct

toward “Student #1.” Id. at Ex. B. Plaintiff’s counsel also submitted his November 2017 letter

to Defense counsel. This letter indicated that Plaintiff’s counsel jointly represented Jane Doe 3

with another firm. Id. at Ex. C. Second, Plaintiff’s counsel argues that he “substantially

complied” with the TCA notice requirement because “the record, as a whole, shows that the

letter and the spirit of the TCA notice requirements were met in this case.” Id. at 7. For

example, in addition to the above letters, he submitted TCA notices from two other Jane Doe

plaintiffs. Id. at Ex. I. Plaintiff’s counsel also contends he engaged in pre-suit negotiations. Pl.

Opp. Br. at 7. Third, Plaintiff argues that Defendants are estopped from challenging TCA notice

because “GCIT was in possession of all the information specified in N.J.S.A. 59:8–4.” Id. at 8.

For example, GCIT ran an investigation into Mayr, a County Prosecutor’s Office initiated an

investigation, various other victims came forward, and Mayr pled guilty. Id. at 1. Fourth,

Plaintiff argues, if this Court finds notice was not provided, we should grant leave to file a late

notice under the TCA.

         The Court must therefore consider Plaintiff’s arguments in light of the record and

relevant precedent.

   II.      LEGAL STANDARD

            1. Summary Judgment

         Summary judgment is appropriate where the Court is satisfied that “there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). A genuine

dispute of material fact exists only if the evidence is such that a reasonable jury could find for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When the Court

weighs the evidence presented by the parties, “[t]he evidence of the non-movant is to be

believed, and all justifiable inferences are to be drawn in his favor.” Id. at 255.

       The moving party bears the burden of establishing that no genuine issue of material fact

remains. See Celotex, 477 U.S. at 322–23. A fact is material only if it will affect the outcome of

a lawsuit under the applicable law, and a dispute of a material fact is genuine if the evidence is

such that a reasonable fact finder could return a verdict for the nonmoving party. See Anderson,

477 U.S. at 252. Even if the facts are undisputed, a disagreement over what inferences may be

drawn from the facts precludes a grant of summary judgment. Ideal Dairy Farms, Inc. v. John

Labatt, Ltd., 90 F.3d 737, 744 (3d Cir. 1996). Further, “any unexplained gaps in materials

submitted by the moving party, if pertinent to material issues of fact, justify denial of a motion

for summary judgment.” Id. (quoting Ingersoll–Rand Financial Corp. v. Anderson, 921 F.2d

497, 502 (3d Cir. 1990)) (internal quotations and alterations omitted).

       The nonmoving party must present “more than a scintilla of evidence showing that there

is a genuine issue for trial.” Woloszyn v. County of Lawrence, 396 F.3d 314, 319 (3d Cir. 2005).

The court’s role in deciding the merits of a summary judgment motion is to determine whether

there is a genuine issue for trial, not to determine the credibility of the evidence or the truth of

the matter. Anderson, 477 U.S. at 249.

           2. The New Jersey Tort Claims Act

       The New Jersey Tort Claims Act (“TCA”) provides for limited circumstances under

which a plaintiff may bring a tort claim against public entities and public employees. See
N.J.S.A. 59:1–1 et seq. Under the TCA, parties bringing suit against a public entity “must

comply with strict requirements for notifying and suing [the] entities.” Feinberg v. State, DEP,

137 N.J. 126, 134 (1994.)

       Before filing a complaint, a plaintiff must submit a notice of claim to the public entity

within ninety days of the claim’s accrual and must file suit within two years after the claim’s

accrual. N.J.S.A. 59:8–8(a–b). If a plaintiff fails to file notice of his claim with the public entity

within ninety days, the plaintiff may, at the court’s discretion, be permitted to file notice at any

time within one year after the claim’s accrual so long as the delay has not substantially

prejudiced the public entity or public employee. N.J.S.A. 59:8–9.

       Under N.J.S.A. 59:8–4, a notice must contain the following:

   (a) The name and post office address of the claimant;

   (b) The post-office address to which the person presenting the claim desires notices to be

       sent;

   (c) The date, place and other circumstances of the occurrence or transaction which gave rise

       to the claim asserted;

   (d) A general description of the injury, damage or loss incurred so far as it may be known at

       the time of presentation of the claim;

   (e) The name or names or the public entity, employee or employees causing the injury,

       damage or loss, if known; and

   (f) The amount claimed as of the date of presentation of the claim, including the estimated

       amount of any prospective injury damage, or loss, insofar as it may be known at the time

       of the presentation of the claim, together with the basis of computation of the amount

       claimed.
N.J.S.A. 59:8–4; see Johnson v. Does, 950 F. Supp. 632, 634 (D.N.J. 1997). Failure to timely

provide a claim to the public entity may result in a claimant’s claim being forever barred.

Specifically, N.J.S.A. 59:8–8 states:

          A claim relating to a cause of action for death or for injury or damage to person or

          to property shall be presented as provided in this chapter not later than the

          ninetieth day after accrual of the cause of action. After the expiration of six

          months from the date notice of claim is received, the claimant may file suit in an

          appropriate court of law. The claimant shall be forever barred from recovering

          against a public entity or public employee if:

   (a) He failed to file his claim with the public entity within 90 days of accrual of his claim . . .

N.J.S.A. 59:8–8 (1994).

          Notice to the public entity is a necessary condition precedent to file a complaint against

the public entity. See Beauchamp v. Amedio, 751 A.2d 1047, 1053 (N.J. 2000). These specific

notice requirements are meant to achieve several goals. They allow the public entity time to

review the claim and to promptly investigate the facts and prepare a defense while the incident is

fresh; provide the entity with an opportunity to settle meritorious claims before a lawsuit is filed;

afford them an opportunity to correct the conditions which gave rise to the claim; and “inform

the State in advance as to the indebtedness or liability that it may be expected to meet.” Velez v.

City of Jersey City, 850 A.2d 1238, 1242 (N.J. 2004) (quoting Beauchamp, 751 A.2d at 1053).

   III.      DISCUSSION

          There is no dispute here that the moving Defendants are qualifying entities under the

TCA. As such, the Court must first consider whether Plaintiff has formally complied with the

notice requirement. If not, the Court will then determine if Plaintiff substantially complied. If
Plaintiff fails again to show substantial compliance, the Court will consider the rare exception of

equitable estoppel. Finally, and relatedly, the Court will evaluate Plaintiff’s motion for leave to

file a late notice.

    A. Whether Plaintiff provided TCA Notice

        Plaintiff claims that the attached documents to the brief satisfy the requirements under

N.J.S.A. 59:8–4. The Court carefully considers the attached documents below and concludes

that none of them satisfy the requirements for notice under the TCA.

        First, the Court considers Principle Dundee’s March 19, 2015 letter to Superintendent

Dicken. Pl.’s Opp. Br. at Ex. B. Plaintiff argues that Principal Dundee’s confidential internal

report of March 19, 2015 provided adequate notice because it included details of “Student #1’s”

allegations against Mayr.

        The Court finds that Principle Dundee’s report does not satisfy TCA notice. First, the

report is submitted by a third party who does not indicate he is acting on behalf of the Plaintiff

for a TCA claim. See N.J.S.A. 59:8–4 (explaining the Notice must be “presented by the claimant

or by a person acting on his behalf”). Second, the Court finds the contents of the letter woefully

short of the information required by the statute. Most obviously, the March 2015 letter does not

identify the Plaintiff, include any of Plaintiff’s legal claims against GCIT, or provide any

indication of Plaintiff’s damages. Instead, it appears to be little more than a third-party

investigation report, which details general findings and impressions of purported misconduct.

Even if the Court found such a letter included the information within N.J.S.A. 59:8–4, which it

does not, New Jersey courts generally reject third-party reports from standing in as writings

under this provision. See Daniels v. Pemberton Township Water Department, No. A-4440-11T4,
2013 WL 1316022, at *3 (N.J. Super. Ct. App. Div. Apr. 3, 2013) (rejecting a police report as

sufficient TCA notice); See also Barbieri v. Mayer, No. A-0362-14T1, 2015 WL 9263849, at *3

(N.J. Super. Ct. App. Div. Dec. 21, 2015) (rejecting an insurance adjuster’s report, and

explaining the “awareness of that event alone does not fulfill the many other objectives of the

TCA’s notice provision”). The Court therefore rejects Plaintiff’s argument that this letter

satisfies the TCA notice requirement.

       Second, the Court considers the TCA notices submitted by other students, namely Jane

Doe 1 and 2. Pl.’s Opp. Br. at Ex. C. The notices allege that GCIT teacher Adam Mayer

endangered the welfare and invaded the privacy of Jane Doe 1 and Jane Doe 2. Specifically,

Mayer “secretly and inappropriately videotaped” them, and these students subsequently suffered

psychological and emotional injuries. Id.

       The Court finds that Jane Doe 1 and Jane Doe 2’s notices do not satisfy TCA notice for

Plaintiff Jane Doe 3. Most obviously, these attached notices do not mention Jane Doe 3, nor do

they provide any of the other information required of this Plaintiff under the TCA. Further, this

Court rejects Plaintiff’s bootstrapping argument because it undercuts the TCA’s clear policy of

permitting a public entity time to review an individual’s claims for settlement or to prepare a

defense. See Beauchamp, 751 A.2d at 1053. In other words, the notices of Jane Doe 1 and Jane

Doe 2 do not allow GCIT to consider whether to settle or defend a distinct claim brought by Jane

Doe 3. The Court therefore rejects Plaintiff’s argument that the notices of Jane Doe 1 and Jane

Doe 2 satisfy the TCA notice requirement.

       Third, the Court considers Plaintiff counsel’s December 11, 2017 letter to Defense

counsel. Pl.’s Opp. Br. at Ex. E. This letter, written by lead counsel for Plaintiff, states, “Please

allow this letter to confirm that my firm and Mr. McKenna’s firm, are jointly representing the
minor, ‘Jane Doe’. . . with regard to an incident that occurred at the Gloucester County Institute

of Technology.” Id. (emphasis added).

       This Court again finds that the attached December 11, 2017 letter does not satisfy the

TCA notice requirement for Jane Doe 3. Again, the letter does not provide most of the required

information under the statute. For example, the letter does not describe the “incident” or any

injury, nor does it state whether Plaintiff is bringing a claim. Plaintiff also attaches email

exchanges with defense counsel, which similarly fail to cure the deficiencies of the December

11, 2017 letter. Pl.’s Opp. Br. at Ex. F–H. These emails only appear to show that Plaintiff’s

counsel circulated, or attempted to circulate, a version of the complaint just weeks before filing

the instant lawsuit before this Court on December 29, 2017. In addition, even if the Court found

that one of these writings satisfies 59:8–4, which it does not, none of the documents appear to

comply with 59:8–8, which requires Plaintiff to wait six months from providing notice before

filing suit. The Court therefore rejects Plaintiff’s argument that the December 11, 2017 letter

satisfies the TCA notice requirement.

   B. Whether Plaintiff substantially complied with TCA Notice?

       Plaintiff next argues that Defendants “had all the information needed to satisfy most, if

not all, of the elements required under N.J.S.A. 59:8–4 as of March 2015.” Pl.’s Opp. Br. 10. In

addition, Plaintiff argues that the December 11, 2017 letter confirmed the identity of the Plaintiff

as “Student #1.” Id. The Court therefore considers whether Plaintiff substantially complied with

the TCA.

       The equitable doctrine of substantial compliance prevents the barring of legitimate claims

due to technical defects. Lebron v. Sanchez, 970 A.2d 399, 406 (N.J. Super. Ct. App. Div.
2009); Henderson v. Herman, 862 A.2d 1217, 1225 (N.J. Super. Ct. App. Div. 2004). The

doctrine provides that technical notice defects will not defeat a valid claim as long as the notice

that is given “substantially satisfies the purposes for which notices of claims are required.”

Lebron, 970 A.2d at 405–06 (quoting Lameiro v. West New York Board of Education, 347 A.2d

377, 379 (N.J. Super. Ct. Law Div. 1975)); see also Johnson, 950 F. Supp. at 635 (D.N.J. 1997).

“Although the doctrine of substantial compliance has occasionally been applied in the tort claims

context, it has been limited carefully to those situations in which the notice, although both timely

and in writing, had technical deficiencies that did not deprive the public entity of the effective

notice contemplated by the statute.” D.D. v. University of Medicine & Dentistry of New Jersey,

61 A.3d 906, 923 (N.J. 2013) (emphasis added).

        To demonstrate substantial compliance with the notice-of-claim requirement, a plaintiff

must demonstrate: “(1) the lack of prejudice to the defending party; (2) a series of steps taken to

comply with the statute involved; (3) a general compliance with the purpose of the statute; (4) a

reasonable notice of petitioner’s claim; and (5) a reasonable explanation why there was not strict

compliance with the statute.” Lebron, 970 A.2d at 406 (quoting Ferreira v. Rancocas

Orthopedic Association, 836 A.2d 779, 783 (N.J. 2003)).

        Here, the Court finds that neither the March 2015 letter nor the December 2017 letter

substantially complies with the TCA notice requirement. As explained above, supra IIIA, both

writings fall far beneath the statutory requirement. The March 2015 letter was written by a third-

party, not acting on behalf of Plaintiff, and it fails to identify the Plaintiff. This letter is also

missing any reference to Jane Doe 3’s claim or injury. In addition, the December 2017 letter

should be precluded from an inquiry into substantial compliance since it is not timely under

59:8–8. See also D.D., 61 A.3d at 923 (explaining that the Court’s application of the doctrine of
substantial compliance has been limited carefully to those situations in which notice is both

timely and in writing). Even still, the December 2017 letter appears attenuated from the March

2015 letter and similarly lacks even the barest of relevant information. See Macklin v. County of

Camden, No. 15-7641, 2016 WL 3545520, at *3 (D.N.J. June 28, 2016) (finding no substantial

compliance because the document did not “give a sufficiently detailed account of the ‘who, what,

when, and where’ of the incident upon which [the Plaintiff’s TCA] claim is based”).

        This Court further rejects the argument that Plaintiff substantially complied in oral

discussions with Defendants. As the New Jersey Appellate Division has recently stated, “[o]ral

notice, even where it contains the elements required by N.J.S.A. 59:8–4, does not constitute

substantial compliance.” Velez, 850 A.2d at 238; accord Anske v. Borough of Palisades Park,

354 A.2d 87, 90 (N.J. Super. Ct. App. Div. 1976) (“We consider a writing to be essential under

the statute.”).

        Finally, while the Court does not need to consider other factors since Plaintiff failed to

produce a timely writing, Plaintiff’s reasoning for not complying is patently unreasonable.

        Plaintiff’s counsel admits that he ignored the statutory requirement because Defendants

had “most, if not all, of the required information as of March 2015, when Plaintiff, ‘Student #1’,

informed GCIT of its teachers [sic] disturbing conduct that led to his arrest.” Pl.’s Opp. Br. 7.

Plaintiff highlights the general atmosphere underpinning the misconduct of Mayr: GCIT ran an

investigation, multiple victims came forward, and the misconduct garnered mass publicity. Pl.

Br. 8. Plaintiff believed that “any ‘form’ notice would be superfluous.” Pl.’s Reply at 1

(emphasis added). Plaintiff therefore chose not to comply with the rule.
       Plaintiff counsel’s explanation for his failure makes little sense to the Court. In one

breath he suggests GCIT must have known of Jane Doe 3’s claim because of the general

publicity surrounding Mayr’s conduct. In the next breath, he inexplicably admits that he

submitted proper notices for both Jane Doe 1 and Jane Doe 2. The Court is perplexed as to why

he believed notice here to be “superfluous” but filed notices there. See also Baldeo v. City of

Paterson, No. 18-5359, 2019 WL 277600, at *8 (D.N.J. Jan. 18, 2019) (explaining counsel

“presumably was aware of the notice requirement, having previously filed notices of claim on

various occasions,” including this lawsuit). The argument, even viewed most favorably to

Plaintiff, does little to show substantial compliance. The Court therefore finds that Plaintiff has

not substantially complied with the TCA notice requirement.

   C. Whether Defendants are equitably estopped from claiming inadequate notice

       The Court next considers whether Defendants are equitably estopped from asserting a

TCA notice defense. Plaintiff argues that GCIT had not properly raised the issue of non-

compliance with the TCA’s notice provisions, and its delay in bringing the present motion

should preclude it. Defendants, however, argue that an estoppel argument is misplaced since it

affirmatively raised TCA notice defenses in the Answer.

       Equitable estoppel “is conduct, either express or implied, which reasonably misleads

another to his prejudice so that a repudiation of such conduct would be unjust in the eyes of the

law.” Dambro v. Union County Park Commission, 327 A.2d 466, 470 (N.J. Super. Ct. Law Div.

1974). The doctrine is “rarely invoked against a governmental entity . . . . Nonetheless,

equitable considerations are relevant to assessing governmental conduct, and may be invoked to

prevent manifest injustice.” County of Morris v. Fauver, 707 A.2d 958, 969 (N.J. 1998) (quoting

O’Malley v. Department of Energy, 537 A.2d 647, 650–51 (N.J. 1987)). In rare cases, courts
have invoked equitable estoppel to relax the requirements of the TCA when the defendant has

misled the plaintiff about a material issue. See, e.g., Hill v. Board of Education of the Township

of Middletown, 443 A.2d 225, 228 (N.J. Super. Ct. App. Div. 1982). Courts that have applied

equitable estoppel principles to dismiss a claim based on failure to file a notice of claim have

analyzed a few factors, including: whether a defendant has ever asserted the defense prior to the

motion, the amount of time that a defendant waited to file the motion, and whether a defendant

has engaged in discovery and depositions such that a court could reasonably conclude that the

notice-of-claim-defense has been waived. See Marley v. Borough of Palmyra, 473 A.2d 554,

569 (N.J. Super. Ct. Law Div. 1983).

          First, Defendants correctly argue that Plaintiff’s claim for equitable estoppel is weakened

by the undisputed fact that Defendants affirmatively pled TCA notice deficiencies in the Answer.

Plaintiff counters this point and states that Defendants purposely “bur[ied] the notice issue as a

vague Affirmative Defense No. 27 on page eleven (11) of the Answer, without any further action

. . .” Pl. Opp. Br. at 16. GCIT “was [therefore] required to immediately advise Plaintiff of any

deficiencies or be estopped from claiming lack of notice.” Pl. Opp. Br. 13.

          Plaintiff’s argument is both incorrect and seemingly absurd. Most obviously, the defense

is clear and properly asserted. Unlike the TCA defense asserted in Hill, which claimed a general

defense under the Act, the Defendants here cited specific provisions within the New Jersey Tort

Claims Act. Hill, 443 A.2d at 228. Defendants asserted TCA defenses in at least four

paragraphs of the Answer. Most damaging to Plaintiff’s argument, Affirmative Defense 27

states,

          Plaintiff has failed to satisfy the requirements of NJSA 59: 8–8, relative to

          providing Defendants with proper notice under the New Jersey Tort Claims Act,
       and as to not pursuing suit for the specified time after providing such notice, and,

       as such, are not permitted to pursue suit for damages under that Act at present,

       and, therefore, are subject to potential dismissal of the suit upon further motion

       relative to continued failure to provide notice as referenced above.

Doc. No. 8. This paragraph clearly indicates that Plaintiff has not complied with TCA

notice requirements, and the Court finds that it comports with New Jersey’s pleading

standards. See R. 4:5–4 (2019) (stating a responsive pleading “shall set forth specifically

and separately a statement of facts constituting an . . . . affirmative defense”). Relatedly,

Plaintiff’s argument that the defense is waived because it appeared on page eleven of the

pleadings is meritless. Frankly, trained lawyers have a duty to carefully read the

pleadings. See Fed. R. Civ. P. 11. And to offer an even more frank analogy, Plaintiff

should not consider any findings on this later page of the Opinion to be more or less valid

than those made earlier.

       Plaintiff then argues that Defendants waived these defenses through future discussions.

Specifically, Plaintiff argues that its pre-suit negotiations with Defendants as well as the ongoing

Rule 26 disclosures preclude Defendants from relying on its earlier TCA defense. In addition,

Plaintiff appears to suggest that Defendants should have again asserted a notice challenge.

       Plaintiff’s waiver argument is unconvincing. Most obviously, Plaintiff does not reconcile

the fact that Defendants raised TCA notice deficiencies in the Answer. For example, while

Plaintiff does cite older cases like Anske and Hill, Plaintiff has not produced a single case where

a New Jersey court applied equitable estoppel when a defendant properly raised the deficiency in

the answer. Further, the New Jersey Appellate Division recently pushed back on a similar
plaintiff who attempted to parrot general waiver arguments in Barbieri v. Mayer. There, the

Court explained,

       The counter-examples cited by plaintiff of Anske v. Borough of Palisades Park,

       139 N.J. Super. 342, 354 A.2d 87 (App. Div. 1976), and Hill v. Middletown Bd. of

       Educ., 183 N.J. Super. 36, 443 A.2d 225 (App. Div.), certif. denied, 91 N.J. 233,

       450 A.2d 556 (1982), in which equitable estoppel was applied to excuse late tort

       claims notices, are not dispositive. Those cases preceded the 1994 statutory

       amendment that tightened the TCA’s notice requirements and curtailed the

       exception in N.J.S.A. 59:8–9. If anything, the [New Jersey] Supreme Court’s

       more recent opinions . . . signals a strong judicial reluctance to bypass the

       statute’s notice requirements.

Barbieri, 2015 WL 9263849, at *3 (citations omitted).

       Finally, Plaintiff argues that Defendants’ procedural “gamesmanship” warrants estoppel.

Plaintiff argues that Defendants purposefully ignored these challenges eleven months earlier in

their motion to dismiss. Thus, Plaintiff argues that Defendants induced reliance simply because

Defendants could have filed this challenge much sooner.

       Plaintiff’s “when to file” argument is exceptionally weak. Again, even if Plaintiff could

prove the delay was purposeful, New Jersey courts have found that proper filings, even though

delayed, are not per se grounds for equitable estoppel. See id. at *4 (“Although we disapprove

of the lackadaisical manner in which the defense in this case held off on filing its meritorious

dispositive motion, we are unpersuaded that the Supreme Court or the Legislature would want

the statute’s mandatory notice provisions brushed aside in these circumstances.”). See also D.D.,
61 A.3d at 922 (declining to “permit wide latitude to claimants and [their] counsel to circumvent

the statute's clear commands”). Further, Defendants’ decision to wait several months should not

have misled or induced Plaintiff to think it waived any defense. In fact, at least one other New

Jersey court permitted a defendant to file a motion for summary judgment two years after it

asserted a TCA notice defense. See Hardy v. Wright-Johnson, No. A-2797-12T3, 2014 WL

1375562, at *1 (N.J. Super. Ct. App. Div. Apr. 9, 2014) (rejecting Plaintiff’s estoppel argument

where Defendant moved to dismiss two years after asserting as TCA notice defense). As such,

this Court will not restrict Defendants from asserting a defense simply because it could have

filed it earlier.

    D. Whether Plaintiff is permitted to file a late Notice

        The exception in N.J.S.A. 59:8–9 provides that a claimant “may, in the discretion of a

judge . . . be permitted to file such notice at any time within one year after the accrual of [the]

claim . . . .” Id. The statute further indicates that “permission to file a late notice of claim shall

be made upon motion supported by affidavits based upon personal knowledge of the affiant

showing sufficient reasons constituting extraordinary circumstances for his failure to file notice

of the claim within the period of time prescribed” by the statute. Id. (emphasis added). Thus, in

order to file a late notice of a claim, Plaintiff must demonstrate “(1) extraordinary circumstances

for the failure to file a notice of claim within the ninety-day period . . . and (2) proof that ‘the

public entity . . . has not been substantially prejudiced’ by the late proposed notice of claim.”

Blank v. City of Elizabeth, 723 A.2d 75, 82 (N.J. Super. Ct. App. Div. 1999) (quoting Allen v.

Krause, 703 A.2d 993, 996 (N.J. Super. Ct. App. Div. 1997)).

        Here, Plaintiff does not make a necessary showing of “extraordinary circumstances.”

First, Plaintiff appears to conflate “extraordinary circumstances” for failing to file with the
general seriousness surrounding the claim at issue. This Court too is shocked and saddened by

instances of misconduct, especially where, as here, the vile acts were inflicted upon a child. But,

as the New Jersey Supreme Court explained in D.D., it is improper to “permit sympathy for a

particular plaintiff to obscure the statutory standard [for a timely notice of claim] to the point of

obliterating it.” 61 A.3d at 922. This is because “[t]he Legislature has commanded that [such]

relief be granted only in circumstances that are extraordinary.” Id.

       Plaintiff next argues that Defendants had “extensive knowledge of the facts” and also

engaged in “coy and dilatory response[s] to negotiations, pleadings, and discovery.” Pl. Opp. Br.

at 19. Counsel pontificates on these allegations before admitting that he decided not to file a

notice because he believed it was superfluous.

       Plaintiff’s argument fails because it impermissibly conflates counsel’s subjective beliefs

with the extraordinary circumstances standard. Plaintiff’s mistaken understanding of the rule is

irrelevant. Furthermore, courts, in the rare instances permitting late filings, have focused largely

on the objective difficulty that precluded a plaintiff from filing timely. See, e.g., Lowe v.

Zarghami, 731 A.2d 14, 17, 26 (N.J. 1999) (excusing Plaintiff’s filing the notice on the wrong

entity because the Defendant doctor’s “status as a public employee was obscured by his apparent

status as a private physician.”); Feinberg v. State Department of Environmental Protection, 644

A.2d 593, 597 (N.J. 1994) (where the original public entity defendants actively thwarted

plaintiff’s efforts to ascertain the identity of the public entities responsible); Maher v. County of

Mercer, 894 A.2d 100, 104 (N.J. Super Ct. App. Div. 2006) (where plaintiff was in an induced

coma during the ninety day period and was not even expected to survive). Plaintiff simply does

not show any overt challenges that thwarted the proper filing of a notice.
          Finally, the Court finds Plaintiff’s argument especially unconvincing given counsel’s

intimate familiarity with the TCA. Defendants, in answering the Complaint, asserted affirmative

defenses that Plaintiff failed to provide TCA notice. Even if the defense appeared “buried” on

page eleven, Pl. Opp. Br. at 4, counsel should have read the answer and attempted to cure the

deficiencies. Moreover, Plaintiff had all the necessary information available and knew how to

file a TCA notice since he had with Jane Doe 1 and Jane Doe 2. Counsel’s decision to ignore the

rule is far from an “extraordinary circumstance.” As the Court explained in D.D., neither “an

attorney’s inattention, [n]or even an attorney’s malpractice, constitutes an extraordinary

circumstance sufficient” to permit filing a notice of claim outside of the one-year window of

N.J.S.A. 59:8–9, even if there is a lack of prejudice to the plaintiff. 61 A.3d at 921; see also

Beauchamp, 751 A.2d at 1050-51 (explaining the more stringent standards for timely claim

notices following the TCA’s amendment in 1994). The Court therefore rejects Plaintiff’s request

to file a late notice.

    IV.      CONCLUSION

          For the foregoing reasons, Defendants’ motion to for partial summary judgment against

Count Four (Doc. No. 37) is GRANTED. Further, Plaintiff’s motion to file a late notice of

claim under the TCA (Doc. No. 42) is DENIED. An Order will follow.




Dated: 5/21/2019                                                        s/ Robert B. Kugler
                                                                      ROBERT B. KUGLER
                                                                      United States District Judge
